— Appeal by the defendant from a judgment of the County Court, Nassau County (Baker, J.), rendered January 6, 1983, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The testimony of a nonaccomplice witness that the defendant had admitted participating in the bank robbery was sufficient to corroborate the testimony of an accomplice as required by CPL 60.22 (see, People v Miller, 116 AD2d 596, lv denied 67 NY2d 947; People v Rogers, 111 AD2d 274, lv denied 66 NY2d 921). The defendant has failed to establish that he was prejudiced by the prosecutor’s delay in producing a written statement of the nonaccomplice witness (see, People v Ranghelle, 69 NY2d 56).
On an appeal by a codefendant, we determined that physical items, such as the ski masks and weapons, were properly admitted into evidence at the joint trial and there is no basis in this case to alter that determination (see, People v Miller, supra). The sentence imposed was not excessive given the extent of the defendant’s participation in the robbery and his status as a second felony offender. We find the defendant’s remaining contentions, including those raised in his pro se supplemental brief, to be without merit. Mangano, J. P., Bracken, Spatt and Harwood, JJ., concur.